Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) by and between Dr.
Ian Friedland (“Executive”) and Achaogen, Inc., a Delaware corporation (the
“Company”), is made effective as March 15, 2017 (the “Effective Date”) with
reference to the following facts:

A.Executive’s employment with the Company and status as an officer and employee
of the Company and each of its affiliates will end effective as of March 15,
2017.

B.Executive and the Company want to establish the obligations of the parties
including, without limitation, all amounts due and owing to Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.Employment Termination and Transition Services.

(a)Effective Date. Executive acknowledges and agrees that his status as an
officer and employee of the Company will end effective as of the Effective Date.
Executive hereby agrees to execute such further document(s) as shall be
determined by the Company as necessary or desirable to give effect to the
termination of Executive’s status as an officer of the Company and each of its
subsidiaries.

(b)Transition Consulting Services. Until July 31, 2017, Executive shall be
available to provide transition services to the Company, on a non-exclusive
basis, as a consultant and shall provide such transition services in accordance
with a Consulting Agreement to be entered into between Executive and the Company
substantially in the form attached hereto as Exhibit A (the “Consulting
Agreement”). The end of services by Executive under the Consulting Agreement,
July 31, 2017, shall be the “Completion Date” for purposes of this Agreement
unless the Consulting Agreement is terminated earlier. If additional services
are required after the Completion Date, the parties shall mutually agree on
another consulting arrangement.

2.Final Paycheck: Payment of Accrued Wages and Expenses.

(a)Final Paycheck. As soon as administratively practicable on or after the
Effective Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Effective Date,
subject to standard payroll deductions and withholdings. Executive is entitled
to these payments regardless of whether Executive executes the Acceptance of
Release.

(b)Business Expenses. The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Effective Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses. Executive is entitled
to these reimbursement regardless of whether Executive executes the Acceptance
of Release.

(c)SEC Reporting. Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report matching transactions, if any, in Company common stock for six (6) months
following the Effective Date. Executive further acknowledges that any
transactions by Executive involving Company securities will remain subject to
securities laws in all respects, including, without limitation, laws regarding
trading on the basis of material nonpublic information.

3.Employment Termination Payments and Benefits. Without admission of any
liability, fact or claim, the Company hereby agrees, subject to this Agreement
becoming effective and irrevocable (the date of such effectiveness and
irrevocability, the “Release Effective Date”) and Executive’s performance of his
continuing obligations pursuant to this Agreement, the Consulting Agreement and
that certain At Will Employment, Confidential Information, Invention Assignment
and Arbitration Agreement (the “Confidentiality Agreement”), to provide
Executive the severance benefits set forth below.

 

--------------------------------------------------------------------------------

Specifically, upon Executive’s signing of this Agreement and the separate
Acceptance of Release in this Agreement and the passing of any applicable
revocation period, the Company and Executive agree as follows:

(a)Severance. Executive shall be entitled to receive an amount equal to nine (9)
months of base salary (the aggregate amount, $319,800), payable in a cash lump
sum on or before April 15, 2017.

(b)Healthcare Continuation Coverage. Executive’s Company-provided health
insurance benefits will end on March 31, 2017. If Executive elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the premiums for Executive and
Executive’s covered dependents during the period commencing on the Effective
Date and ending on the earlier to occur of (i) the nine-month anniversary of the
Effective Date and (ii) the date Executive becomes eligible for comparable
coverage under another employer’s plans. After the Company ceases to reimburse
or pay premiums pursuant to the preceding sentence, Executive may, if eligible,
elect to continue healthcare coverage at Executive’s expense in accordance with
the provisions of COBRA.

(c)Time-Based Equity Awards. The unvested portions of the Executive’s (i)
options to purchase shares of Company common stock granted on September 25,
2014, Februa1y 5, 2015, and February 26, 2016 (collectively, the “Time-Based
Options”) and (ii) restricted stock unit awards granted on March 11, 2015 and
Februa1y 26,2016 (together, the “RSU Awards”) at the time of the Effective Date
shall continue to vest in accordance with the original vesting schedule of the
applicable Time-Based Option or RSU Award while Executive is providing services
to the Company pursuant to the Consulting Agreement. In addition, the vesting of
the Time-Based Options and the RSU Awards shall accelerate upon the Effective
Date in respect of that number of shares of Company common stock underlying such
Time-Based Options and RSU Awards that would have vested had Executive’s
employment with the Company continued through the nine-month anniversary of the
Completion Date, in each case, as set forth on Exhibit A attached hereto. Should
Executive satisfy the Consulting Agreement July 31, 2017, then a total of 28,434
options at a strike price of $8.04, 13,949 options at a strike price of $11.78,
and 12,838 options at a strike price of $3.65 and 6,125 RSUs will vest on or
before July 31, 2017. Any portion of the Time-Based Options and RSU Awards that
remains unvested as of the Completion Date shall thereupon be forfeited for no
consideration except as set forth in this paragraph. The vested portion of the
Time-Based Options shall remain exercisable through the three-month anniversary
of the Completion Date. Any vested Time-Based Options not exercised prior to the
three-month anniversary of the Completion Date under the Consulting Agreement
shall thereupon be forfeited. Executive acknowledges and agrees that to the
extent any of Executive’s options to purchase Company common stock have an
exercise price per share lower than the closing trading price of the Company’s
common stock on the date this agreement is executed, such options shall cease to
qualify as “incentive stock options” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”) as of the date this
Agreement is signed. Executive further acknowledges and agrees that any options
to purchase Company common stock that remain unexercised as of the three-month
anniversary of the Effective Date shall thereupon constitute a non-qualified
stock option.

(d)Performance-Based Equity Awards. To the extent any of the performance goals
applicable to Executive’s options to purchase shares of Company common stock
granted on September 25, 2014, February 5, 2015, and February 26, 2016
(collectively, the “Performance-Based Option”) are achieved prior to the
Completion Date, the Performance-Based Option shall immediately vest in respect
of that number of shares of Company common stock that correlates with such
performance goal achievement, and Executive shall have until the three-month
anniversary of the date Executive ceases to provide services under the
Consulting Agreement to exercise the Performance-Based Option in respect of such
shares. Any portion of the Performance-Based Option that remains unvested as of
the Completion Date shall thereupon terminate. Any portion of the
Performance-Based Option that vests and remains unexercised on the three-month
anniversary of the Completion Date shall thereupon terminate.

(e)Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments.

(f)Sole Separation Benefit. Executive agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this Agreement.
Executive acknowledges and agrees that the payments referenced in this Section 3
constitute adequate and valuable consideration, in and of themselves, for the
promises contained in this Agreement.

4.Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof. Executive further acknowledges that, other than the
Confidentiality Agreement, the

 

--------------------------------------------------------------------------------

Consulting Agreement and the Indemnification Agreement by and between the
Company and Executive (the “Indemnification Agreement”), this Agreement shall
supersede each agreement entered into between Executive and the Company
regarding Executive’s employment, including, without limitation, any offer
letter, employment agreement, severance and/or change in control agreement, and
each such agreement other than the agreements evidencing Executive’s equity
awards shall be deemed terminated and of no further effect as of the Effective
Date.

5.Executive’s Release of the Company. Executive understands that by agreeing to
the release provided by this Section 5 and by signing the Acceptance of Release
in addition to executing this Agreement, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs the Acceptance of Release.

(a)Release. On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.; Civil
Rights Act of I 866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et seq.;
Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office of
Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C. § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab.
Code§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code§§
1197.S(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 110 I, I 1 02; the
California WARN Act, California Labor Code§§ 1400 et. seq; California Labor
Code§§ 1102.S(a),(b); claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

(b)ADEA Specific Waiver and Release. Executive acknowledges that Executive is
knowingly and voluntarily waiving and releasing any rights Executive may have
under the ADEA. Executive also acknowledges that the consideration given for the
waiver and release in above is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that Executive
have been advised by this writing, as required by the ADEA, that: (a)
Executive’s waiver and release do not apply to any rights or claims that may
arise after Executive signs this Agreement; (b) Executive should consult with an
attorney prior to signing this Agreement; (c) Executive has until twenty-one
(21) days after the Effective Date within which to consider this Agreement
(although Executive may choose to voluntarily sign this agreement earlier); (d)
Executive has seven (7) days following the date Executive signs this Agreement
to revoke the Agreement (the “Revocation Period”); and (e) this Agreement will
not be effective until the date upon which the Revocation Period has expired,
which will be the eighth day after this Agreement is signed by both parties. If
Executive chooses to revoke this agreement, the revocation must be personally
delivered or mailed to Zeryn Sarpangal, SVP of Corporate and People Strategy, by
email (zsarpangal@achaogen.com) or by mail (7000 Shoreline Court, Suite 731,
South San Francisco, CA 94080). If mailed, the revocation must be properly
addressed to Ms. Sarpangal and postmarked no later than the last day of the
Revocation Period. Executive understands that Executive’s acceptance of any
severance benefit at any time after the Effective Date confirms that Executive
did not revoke Executive’s assent to this Agreement and, therefore, that it is
fully effective and enforceable.

(c)Notwithstanding the generality of the foregoing, Executive does not release
the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

--------------------------------------------------------------------------------

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation  insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)Claims for indemnification under the Indemnification Agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

6.Non-Disparagement, Transition, Transfer of Company Property and Limitations on
Service. Executive further agrees that:

(a)Non-Disparagement. Executive agrees that he shall not disparage, criticize or
defame the Company or the released parties in any manner likely to be harmful to
any of them or their business, business reputation or personal reputation,
either publicly or privately. The Company agrees that it shall not, and it shall
instruct its officers and members of its Board of Directors to not, disparage,
criticize or defame Executive, either publicly or privately. Nothing in this
Section 6(a) shall have application to any evidence or testimony required by any
court, arbitrator or government agency. For purposes of this agreement,
“disparage” shall mean to make, publish or communicate any negative, belittling
or derogatory statement, whether oral or written. Executive agrees that the
obligations under this Paragraph include (without limitation) refraining from
publishing any disparaging remark on any blog, online social network or any
other website (including, but not limited to, www.glassdoor.com), whether or not
such comments are made anonymously. Notwithstanding the foregoing, Executive may
respond accurately and fully to any question, inquiry or request for information
when required by legal process. This provision does not in any way limit
Executive’s right to file a charge with the EEOC or equivalent state or local
agencies, or to investigations by any federal, state or local agencies.

(b)Non-Solicitation. For a period of one year following the Completion Date,
Executive further acknowledges and reaffirms Executive’s obligation not to
solicit Company employees to leave the Company, which also remain in full force
and effect. Nothing in this Agreement is intended to interfere with or
discourage a good faith disclosure to any governmental entity related to a
suspected violation of the law. Executive cannot and will not be held criminally
or civilly liable under any federal or state trade secret law for disclosing
otherwise protected trade secrets and/or confidential or proprietary information
as long as the disclosure is made in (i) confidence to a federal , state, or
local government official, directly or indirectly, or to an attorney and solely
for the purpose of reporting or investigating a suspected violation of law; or
(ii) a complaint or other document filed in a lawsuit or other proceeding, as
long as such filing is made under seal.

(c)Transition. Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.

 

--------------------------------------------------------------------------------

(d)Transfer of Company Property. On or before the Completion Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement.

7.Executive Representations. Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.

8.No Assignment by Executive. Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.

9.Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

10.Miscellaneous. This Agreement, collectively with the Confidentiality
Agreement, the Indemnification Agreement and the agreements evidencing
Executive’s equity awards comprise the entire agreement between the parties with
regard to the subject matter hereof and supersedes, in their entirety, any other
agreements between Executive and the Company with regard to the subject matter
hereof. Executive acknowledges that there are no other agreements, written, oral
or implied, and that he may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may be modified only in writing,
and such writing must be signed by both parties and recited that it is intended
to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

11.Company Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

12.Maintaining Confidential Information. Executive reaffirms his obligations
under the Confidentiality Agreement. Executive acknowledges and agrees that the
payments provided in Section 3 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.

13.Executive’s Cooperation. After the Completion Date, Executive shall cooperate
with the Company and its affiliates, upon the Company’s reasonable request, with
respect to any internal investigation or administrative, regulatory or judicial
proceeding involving matters within the scope of Executive’s duties and
responsibilities to the Company or its affiliates during his employment with the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s reasonable request to give testimony without requiring service of
a subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
his employment);provided, however, that any such request by the Company shall
not be unduly burdensome or interfere with Executive’s personal schedule or
ability to engage in gainful employment.

 

--------------------------------------------------------------------------------

14.Section 409A of the Code. This Agreement is intended, to the greatest extent
permitted under law, to comply with the short-term deferral exemption and the
separation pay exemption provided in Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and other interpretative guidance
issued thereunder (“Section 409A”) such that no benefits or payments under this
Agreement are subject to Section 409A. Notwithstanding anything herein to the
contrary, the timing of any payments under this Agreement shall be made
consistent with such exemption. Executive’s right to receive a series of
installment payments under this Agreement, if any, shall be treated as a right
to receive a series of separate payments. To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A, including
without limitation any such regulations or other guidance that may be issued
after the Completion Date. Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company determines that any amounts payable
hereunder may be subject to Section 409A, the Company may, to the extent
permitted under Section 409A cooperate in good faith to adopt such amendments to
this Agreement or adopt other appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A;
provided, however, that this paragraph shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so. To the extent that any reimbursements payable pursuant to this Agreement are
subject to the provisions of Section 409A, such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

 

--------------------------------------------------------------------------------

Executive hereby agrees to the terms and conditions set forth above.

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

 

 

 

 

 

/s/ Ian Friedland

DATED:

 

3/14, 2017

 

Ian Friedland

 

 

 

 

 

 

 

 

 

 

 

ACHAOGEN, INC.

 

 

 

 

 

 

 

DATED:

 

March 14, 2017

 

By:

 

/s/ Kenneth Hillan

 

 

 

 

Name:

 

Kenneth Hillan

 

 

 

 

Title:

 

Chief Executive Office

 

 

--------------------------------------------------------------------------------

ACCEPTANCE OF RELEASE

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, INCLUDING BUT NO LIMITED TO SECTION 5 ABOVE, CONTAINED IN THIS
AGREEMENT, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I
HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT.
I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT,
AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

 

Date delivered to employee: March 14, 2017

 

Deadline for returning release: April 4, 2017

 

Executed this 14 day of March   , 2017

 

/s/ Ian Friedland

Signature

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[g2017050820074132828.jpg]

Exhibit BJ To

Consulting Agreement between Achaogen, Inc. and Planet Pharma, LLC

Dated March 15, 2013

This Exhibit BJ (“Exhibit”) effective as of March 16, 2017 (“Effective Date”),
is between Achaogen, Inc. (“Achaogen”) and Planet Pharma, LLC (“Consultant”),
and is issued pursuant to the Consulting Agreement between Achaogen and
Consultant dated March 15, 2013 and amended January 1, 2016 and November 1, 2016
(“Agreement”). Achaogen and Consultant are sometimes hereinafter referred to
jointly as the “Parties” to this Exhibit.

WHEREAS, the Parties wish to have Consultant perform for Achaogen the Services
as described below.

NOW THEREFORE, the Parties agree to be bound by the terms and conditions of the
Agreement and this Exhibit.

1.Contact. Consultant’s principal contact at Achaogen will be:

Name:Lynn Connolly

Title:VP Late Development

2.Assigned Resource. Consultant’s assigned resource at Achaogen will be:

Name:Dr. Ian Friedland

Title:Development and NDA Consultant

3.Services. Consultant will render to Achaogen the following Services
(“Services”):

(i) Support for plazomicin NDA (non-CMC related): strategy discussions, review
of key documents (CSR/Clin Overview), FDA interactions;

(ii) Med Affairs: scientific review of materials for ClinSci (platform, lexicon,
ad board materials, publications) and support for Ad Boards;

(iii) Management of ARLG studies until NDA submission ready; and

(iv) C-Scape Phase 3 protocol.

4.Compensation.

(a)In consideration of the Services to be performed hereunder, Achaogen will pay
Consultant $40,000 per month. The maximum compensation payable through July 31,
2017 for Services described in this Exhibit will not exceed $180,000.

(b)Consultant will submit a monthly invoice for services and expenses to
Achaogen by regular mail or by email as noted below:

 

By regular mail:

 

Achaogen, Inc.

 

 

Attn: Accounts Payable

 

 

7000 Shoreline Court, Suite 371

 

Achaogen/Planet Pharma - Dr. Ian Friedland (TMV)

1

Consulting Agreement 2016 (non govt) Exhibit BJ

--------------------------------------------------------------------------------

 

 

 

South San Francisco, CA 94080

By email:

 

accounting@achaogen.com

(c)Consultant will submit all invoices for Services and expenses for Services
conducted under this Exhibit separately from all other services conducted under
the Agreement and any other associated exhibit(s) or amendment(s) thereto.
Achaogen will pay each invoice within 30 days of receipt in the absence of a
good faith dispute, provided that in case of a dispute the precise nature
thereof will be provided to Consultant in writing within the 30-day payment
period. In order to be eligible for payment by Achaogen, invoices must be
submitted within six (6) months of the provision of services corresponding
thereto. Invoices submitted by Consultant more than six (6) months after the
provision of services listed in the invoice will not be considered by Achaogen
for payment.

(d)Consultant will submit all invoices in a form approved by Achaogen and such
invoices will be approved by the contact person listed above. The form shall
include the following:

 

i.

A brief description of Services performed;

 

ii.

Purchase Order Number 14455; and

 

iii.

The following statement: “Services performed pursuant to Exhibit BJ of the
Consulting Agreement dated March 15, 2013 and associated with the program code
0.0.0.0.”

 

Achaogen/Planet Pharma - Dr. Ian Friedland (TMV)

2

Consulting Agreement 2016 (non govt) Exhibit BJ

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Exhibit on the date(s)
set forth below and it will be effective as of the day and year first above
written.

 

Achaogen, Inc.

 

Planet Pharma, LLC

 

 

 

 

 

 

 

By:

 

/s/ Kenneth Hillan

 

By:

 

/s/ Donald Kraus

 

 

(signature)

 

 

 

(signature)

 

 

 

 

 

 

 

Name:

 

Kenneth Hillan

 

Name:

 

Donald Kraus

 

 

 

 

 

 

 

Title:

 

CEO

 

Title:

 

Senior Director

 

 

 

 

 

 

 

Date:

 

March 14, 2017

 

Date:

 

 

 

 

 

 

Achaogen/Planet Pharma - Dr. Ian Friedland (TMV)

3

Consulting Agreement 2016 (non govt) Exhibit BJ

--------------------------------------------------------------------------------

EXHIBIT B

ACCELERATED EQUITY AWARDS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

ID

 

Grant

Number

 

Grant

Date

 

Plan/Type

 

Shares

 

Price

 

Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time-based vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

until last

Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last date of vest

 

 

 

date of vest

 

 

 

 

000573

 

09/25/2014

 

2014/ISO

 

49,748

 

$8.04

 

32,128

 

 

 

9/25/18

 

 

 

1,036

 

 

 

 

N00573

 

09/25/2014

 

2014/NQ

 

47,752

 

$8.04

 

30,839

 

 

 

9/25/18

 

 

 

995

 

 

 

 

000649

 

02/05/2015

 

2014/NQ

 

51,500

 

$11.78

 

25,750

 

 

 

2/5/19

 

 

 

1,073

 

 

 

 

000851

 

02/26/2016

 

2014/ISO

 

23,836

 

$3.65

 

1

 

 

 

2/26/20

 

 

 

497

 

 

 

 

000852

 

02/26/2016

 

2014/NQ

 

20,164

 

$3.65

 

10,998

 

 

 

2/26/20

 

 

 

420

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Next vesting

 

vest at next

RSUs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last date at vest

 

date

 

annual vest

 

 

 

 

000655

 

03/11/2015

 

2014/RSU

 

15,000

 

$0.00

 

7,500

 

 

 

3/11/19

 

3/11/18

 

3,750

 

 

 

 

000913

 

02/26/2016

 

2014/RSU

 

9,500

 

$0.00

 

2,375

 

 

 

2/26/20

 

2/26/18

 

2,375

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Performance based vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vested at

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Next vesting

 

next

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expiration

 

threshold

 

threshold

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Options

 

 

 

000577

 

09/25/2014

 

2014/NQ

 

52,500

 

$8.04

 

0

 

Perf based

1

9/25/24

 

33% at $33

 

17,500

 

 

 

 

000858

 

02/26/2016

 

2014/NQ

 

20,000

 

$3.65

 

8,000

 

Perf based

2

2/26/26

 

40% at $25

 

8,000

RSUs

 

 

 

000917

 

02/26/2016

 

2014/RSU

 

4,000

 

$0.00

 

1,600

 

Perf based

2

2/26/26

 

40% at $25

 

1,600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

294,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Perf based equity vesting:

1. 1/3 at $33, 1/3 at $55, $1/3 at $77

2. 40% at $12, 40% at $25, 20% at $55

 